Citation Nr: 9915804	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-28 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active military service from March 1966 until 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The case was remanded in November 1998 to afford 
the veteran the opportunity to testify in support of his 
claim.  However, in November 1998, his then representative 
(an attorney) withdrew the request for a hearing.  
Thereafter, in December 1998 the veteran requested that he be 
allowed to attend a videoconference hearing but later that 
month he withdrew that request. 

Other matters were also noted in the November 1998 remand, 
particularly whether appeals as to other matters had been 
perfected.  However, there is no indication in the record 
before the Board that any appeal as to an additional issue, 
including entitlement to a total rating based on individual 
unemployability, has been perfected and thus properly 
developed for appellate consideration.  


FINDINGS OF FACTS

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD is manifested by 
occasional hallucinations of Vietnam, depression, 
irritability, outburst of temper and violence, and 
difficulty adapting to stressful circumstances.  

3.  Under the rating criteria in effect prior to November 7, 
1996, the veteran's service-connected PTSD was productive of 
severe, but not more than severe, social and industrial 
impairment.  

4.  The veteran's service-connected PTSD while requiring 
episodic hospitalization, does not cause marked interference 
with employment and does not otherwise present an exceptional 
or unusual disability picture.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, and no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.129, 4.130, and 
Diagnostic Code 9411, effective prior to November 7, 1996; 
and 4.126, 4.27, 4.130, and Diagnostic Code 9411 (1998), 
effective November 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is plausible and therefore "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) which mandates a duty to assist the veteran in the 
development of all evidence relevant to his claim.  The 
Board is satisfied that all such evidence has been obtained 
and associated with the claims folders and that the 
evidentiary record is otherwise sufficient both in scope and 
in depth for a fair, impartial, and fully informed appellate 
decision.  

Law and Regulations

Disability evaluations are based on the average impairment 
of earning capacity and are primarily determined by 
comparing objective and clinical findings with the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because 
of atypical circumstances, not all cases will show all the 
findings for a specific level of disability, especially in 
the more fully described grades.  38 C.F.R. § 4.21.  A 
higher schedular rating will be assigned if the disability 
more closely approximates those criteria; otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  The entire 
recorded history, including medical and industrial history, 
is considered so that a report of a rating examination, and 
the evidence as a whole, yields rating which accurately 
reflects all disability elements, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.2, 4.10.  

When it is not possible to separate the effects of a 
service-connected psychiatric disorder from a nonservice-
connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt, dictates that all 
signs and symptoms be attributed to the service-connected 
psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 
182 (per curiam).  "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern ... Although ... 38 C.F.R. § 4.2 [requires 
that the whole recorded history be reviewed] to make a more 
accurate evaluation ... the regulations do not give past 
medical reports precedence over current findings."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

New schedular rating criteria for the evaluation of PTSD 
became effective November 7, 1996.  When the governing law or 
regulations change during the course of an appeal, the most 
favorable version will be applied.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  VAOGCPREC 11-97 at 1.  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  VAOGCPREC 11-97 
at 2.  

However, where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase [] shall not be earlier 
than the effective date of the Act or administrative issue."  
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (Haywood v. West, 
No. 97-25).  See 38 U.S.C.A. § 5110(g) (West 1991).  This 
precludes the application of a later liberalizing law prior 
to the effective date thereof.  

Accordingly, as this claim concerns a period of time prior to 
and after the new schedular rating criteria, the new rating 
criteria are not for application for the period prior to the 
effective date of the revised criteria.  Rather, the new 
revised rating criteria are applicable from the effective 
date above.  

The Board must also determine whether under VAOGCPREC 16-92 
and Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) the 
veteran would be prejudiced by application of the more 
favorable provisions if he was not first being made aware 
that they will be applied.  In this case, the veteran was 
made aware of the potential application of the new criteria 
in the supplemental statement of the case in December 1998. 

Old Rating Criteria

The criteria in effect prior to November 1996, provided at 38 
C.F.R. § 4.132, Diagnostic Code  9411 that for service-
connected PTSD a 50 percent evaluation was warranted when 
there was considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people 
and the symptoms resulted in such reduction in flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  For a 70 percent evaluation there had 
to be severe impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
the symptoms are of such severity and persistence that there 
was severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was warranted where (1) all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or, (2) totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or, (3) 
the veteran is demonstrably unable to obtain or retain 
employment.  "[T]he criteria in 38 C.F.R. § 4.132, DC 
9411[,] for a 100% rating are each independent bases for 
granting a 100% rating."  Johnson v. Brown, 7 Vet. App. 95, 
97 (1995) (see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995)).  

New Rating Criteria

On November 7, 1996, new criteria became effective for the 
evaluation of service-connected psychiatric disorders.  Under 
the new rating criteria, the VA no longer relies on a 
subjective determination of the degree of impairment.  An 
examiner's assessment of the level of severity is a 
significant, but not the only, rating factor.  In fact, the 
descriptive phases of the overall severity (e.g., mild, 
definite, considerable, severe, and pronounced) have been 
deleted.  Rather, it is the severity of the effects of the 
symptoms, as described by the examiner, that determines the 
rating.  61 Federal Register 52696-99 (Oct. 8, 1996).  

With respect to PTSD, the classic symptoms particular to PTSD 
are used to diagnose PTSD rather than evaluate the degree of 
disability therefrom.  It is not the symptoms, but their 
effects, that determine the level of impairment.  For 
example, it the not the presence of ``flashbacks,'' per se, 
but their effects, such as impaired impulse control, anxiety, 
or difficulty adapting to stressful situations, that 
determine the evaluation.  61 Federal Register 52697 (Oct. 8, 
1996).  When evaluating the level of disability from a mental 
disorder, consideration will be given to the extent of social 
impairment, but an evaluation shall not be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (1998).  

Under the criteria which became effective November 7, 1996, 
38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under 
the general formula for rating mental disorders, the criteria 
for which are set forth at Diagnostic Code 9440 and provides 
that for a 50 percent evaluation there must be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For a 70 percent evaluation there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.   

Background

In a November 1995 statement from a VA Counseling Therapist 
it was reported that the veteran had begun his treatment with 
a PTSD clinical team program in July 1993.  His diagnosis of 
PTSD was confirmed by psychological testing as well as 
individual and group therapy.  The veteran had attended only 
10 group therapy sessions but because he exhibited extreme 
anxiety, hypervigilance, hyperalertness, and an exaggerated 
startle response it was recommended that he be seen in 
individual therapy.  His prognosis was severely guarded.  
Therapy had been devoted to, in part, social isolation issues 
and a lack of interpersonal skills.  It was felt that his 
wife had held him together during there 26 years of marriage, 
giving him support and a reason to continue therapy as well 
as absorbing much of his displaced anger.  He experienced 
episodes of extreme rage during which he had "black outs" 
and no memory for what had taken place.  These episodes were 
unlike his flashbacks, since rage was not a precursor of his 
flashbacks.  He also had nightmares and intrusive 
recollections of traumatic experiences.  He had difficulty 
trusting others and being in any group.  He also had multiple 
physiological problems which only made his psychiatric 
treatment more difficult because he had had many 
hospitalizations.  He had become frustrated with the slowness 
of his progress.  

The veteran underwent VA hospitalization from May to July 
1996.  It was noted that his PTSD symptoms were nightmares, 
flashbacks, nervous tension (especially among large numbers 
of people), flare-ups and outbursts of temper, a tendency to 
isolate himself at times, and feeling of guilt.  On mental 
status examination he had a positive attitude and was 
cooperative.  His behavior was acceptable and his speech was 
relevant and coherent.  His mood was one of nervous tension 
with some depressive features.  His affect was in keeping 
with his mood.  He denied suicidal and homicidal ideation.  
He denied hallucinations except for minimal auditory 
hallucinations.  He was fully oriented but his memory was 
impaired, being poor for recent events and fair for remote 
events.  His insight and judgment were fair.  He participated 
in individual and group psychotherapy for PTSD.  He received 
medications for anxiety and depression.  He progressed 
satisfactorily on his medication program and his prognosis at 
discharge was fair.  His current Global Assessment of 
Functioning (GAF) score was 30 which was also his highest 
score in the past year.  

On VA psychiatric examination in September 1996, the veteran 
related in a friendly manner.  After military service he had 
worked for 12 years as a security guard, had driven a truck 
for 5 to 6 years, and had been unemployed for 5 years.  He 
complained of recurring nightmares which frequently caused 
him to awaken.  He had hit his wife when he was angry and was 
withdrawn.  He had had fights with neighbors, avoided crowded 
places, and had difficulty sleeping.  He startled easily and 
had problems with his memory.  He took medication for 
depression and had marital problems.  

On mental status examination he was casually dressed and 
groomed.  He spoke hesitantly and was often tearful when 
talking about Vietnam.  His affect was flat.  His mood was 
depressed and withdrawn.  His thoughts were logical and 
coherent.  He denied having current suicidal ideation or 
plans but had had suicidal ideation in the past.  He was 
preoccupied with fear of hurting his family.  He denied 
homicidal ideas and plans.  He felt guilty about having given 
orders that had resulted in the deaths of others.  He 
reported hearing voices (hallucinations) and he had 
illusions.  Visual hallucinations were present.  He was alert 
and fully oriented.  He had difficulty in subtracting serial 
7's.  His immediate retention and recall was good for 5 
digits forward but not backward.  He could remember the last 
three presidents without a problem.  His recall was good for 
one out of three objects after five minutes.  Questions as to 
similarities were answered well.  His abstraction ability was 
fair, his judgment was adequate, and his insight was good.  
It was indicated that he could not handle his finances.  The 
diagnoses were chronic PTSD and chronic recurrent major 
depression.  His GAF score was 50.  

The veteran underwent VA hospitalization in August and 
September 1996 at which time he complained of nightmares, 
social isolation, intrusive thoughts, and mood swings.  He 
also had feelings of alienation, detachment, numbing 
responsiveness, depression, and insomnia.  During 
hospitalization he was given medication for psychiatric 
disability and for physical disabilities.  He improved with 
treatment, having an alleviation of symptoms.  He completed 
the crisis intervention program with good results.  He 
continued to improve and his condition stabilized.  At 
discharge he was alert, oriented, and cooperative.  He had no 
suicidal or homicidal ideation.  His prognosis was guarded.  
His GAF score was 45.  

The veteran underwent VA hospitalization in October and 
November 1996.  He complained of nightmares, flashbacks, 
social isolation, intrusive thoughts, nervousness, and 
depression.  At admission he was irritable with poor 
concentration and he was nervous and depressed.  His affect 
was constricted.  He admitted having auditory hallucinations 
about Vietnam.  He expressed paranoid ideas and had mood 
swings.  He was somewhat aloof and expressed a lot of guilt 
and anger.  No homicidal ideation was elicited.  His speech 
was coherent and relevant.  His orientation was clear and his 
insight and judgment were intact.  He was given psychotropic 
medication and was seen for and given medication for physical 
disabilities.  He was seen for a seizure disorder and was 
given Dilantin.  He improved with treatment, with reduction 
of symptoms and received individual and group therapy and 
supportive counseling.  His condition stabilized and no 
suicidal or homicidal ideation was elicited.  He was 
cooperative and alert.  His prognosis was guarded.  He was 
considered to be competent but to have markedly severe 
impairment in his social and industrial adaptability.  His 
GAF score was 34.  

In June 1997, the RO requested and received VA outpatient 
treatment records from 1988 to 1997.  In September 1997, the 
veteran received individual and group psychotherapy and 
during one session he had a seizure.  

The veteran underwent VA hospitalization from September to 
November 1997.  He complained of nightmares, flashbacks, 
social isolation, intrusive thoughts, nervousness, and 
depression.  At admission he was noted to be nervous and 
depressed with poor concentration and irritability.  His 
speech was coherent and relevant.  His affect was 
constricted.  No suicidal or homicidal ideation was elicited.  
He admitted having auditory hallucinations about Vietnam.  He 
expressed paranoid ideation and mood swings with feelings of 
alienation.  His orientation and memory were preserved.  His 
insight and judgment were intact.  During hospitalization he 
was given medication for physical disabilities and was in 
individual, group, and behavioral therapy and supportive 
counseling.  He improved with treatment, with a reduction of 
symptoms but at discharge was advised to continue outpatient 
treatment.  At discharge he was considered to be competent 
but to have severe impairment in his social and industrial 
adaptability.  His current GAF score was 49, which was also 
reported to be the highest in the past year.  

In December 1998, the RO received the medical records 
underlying the veteran's award of Social Security disability 
benefits and various award letters over the years.  In April 
1996, a psychologist reported that the veteran could work a 
flexible daily schedule as long as he did not have contact 
with co-workers.  If stressed or bothered by others he would 
be unable to attend work regularly.  He could not have 
contact with the public but could accept correction if it was 
logical and non-judgmental.  He could travel independently 
but could not use public transport due to crowds.  In April 
1996, it was noted that he was receiving Social Security 
disability benefits due to PTSD and residuals of a right 
shoulder injury, as well as arthritis of the right hip.  In 
May 1998, he was to continue to receive Social Security 
disability benefits due to PTSD and residuals of a right 
shoulder injury.  

Analysis

Initially, the Board notes that in the May 1999 Informal 
Hearing Presentation it was contended that the analysis of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) in Johnson v. Brown, 7 Vet. 
App. 95, 97 (1995) (see also Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995)) (cited above) was analogously 
applicable to the criteria for a 100 percent rating which 
became effective November 7, 1996.  

However, the criteria for a 100 percent rating in effect 
prior to November 7, 1996 consisted of three independent 
sentences.  The criteria for a 100 percent rating which 
became effective November 7, 1996 consists of a single 
sentence simply indicating that for a 100 percent rating the 
impairment, occupationally and socially, must be total and 
then provides a list of symptoms which is nonexclusive.  
Accordingly, the Court's analysis in Johnson and Carpenter, 
supra, is not applicable to the criteria which became 
effective November 7,1996.  

Here, the veteran's GAF scores in recent years are consistent 
with serious symptoms.  

GAF is global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  32 
(4th ed. 1994) [DSM-IV] reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  A 55-60 GAF rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  "A GAF of 50 is defined 
as 'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

The medical opinions expressed at discharge from the 
veteran's recent periods of VA hospitalization also indicate 
that he has serious psychiatric impairment and the findings 
on repeated mental status evaluations have noted irritability 
and periods of violence (especially towards his wife, who is 
his primary source of support).  His most frequently reported 
symptoms at the times of VA hospital admission have been 
nightmares, flashbacks, social isolation, intrusive thoughts, 
nervousness, and depression.  His is also shown to have some 
impairment in his memory and to need continuous psychiatric 
care and medication.  

Accordingly, the Board finds that the veteran's PTSD is more 
closely productive of impairment warranting a 70 percent 
evaluation under the criteria in effect prior to and after 
November 7, 1996.  However, his PTSD is not shown to be 
productive of total incapacitation, or to result in virtual 
social isolation, or to demonstrably cause an inability to 
obtain or retain employment.  Likewise, under the criteria 
which became effective November 7, 1996, his PTSD does not 
cause total social and occupational impairment, 
disorientation as to time or place, cause significant 
impairment of personal hygiene, or gross impairment of 
thought processes, speech or behavior.  Thus, the veteran 
does not meet the criteria for a 100 percent schedular rating 
under the criteria in effect prior to or on November 7, 1996.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, although he has been hospitalized on 
occasions in recent years.  There are also no other 
circumstances which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is in equipoise and, thus, all 
doubt is resolved in favor of the veteran.  


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

